Case 5:19-mj-00052-MJA. Document 1-3. Filed 10/07/19 Page 1 of 13 PagelD #: 5

t

AFFIDAVIT. IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FORA
WARRANT TO SEARCH AND SEIZE

I], TRAVIS CAMPBELL, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. Imake this Affidavit in support of an application under Rule 41 of the Federal Rules of
Criminal Procedure for a search warrant authorizing the examination of property—an electronic
device (Described in Attachment A)—which is currently in law enforcement possession, and the
extraction from that property of electronically stored information described in Attachment B.

2. Your affiant is a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (hereinafter “ATF”), United States Justice Department, Louisville Field Division,
Wheeling, West Virginia, Satellite Office. The statements in this Affidavit are based on my
personal knowledge, or on information provided to me by government investigators and officials,
or contained in official government records that I have reviewed.

3. Since March 2014, your affiant has been employed as an ATF Special Agent. The
Affiant was previously employed as an Indiana Conservation Officer and graduated from
Indiana’s Basic Law Enforcement Training Program held at the Indiana Law Enforcement
Academy. The affiant holds a Bachelor of Science in Criminal Justice from Western Carolina
University. The affiant attended the Federal Law Enforcement Training Center (FLETC) and the
ATF National Academy from March-September of 2014. Your affiant’s ATF Special Agent
training consisted of a 12-week Criminal Investigator Training Program taught at the FLETC.

This program covered general training in the investigative techniques of federal law

 
Case 5:19-mj-00052-MJA. Document 1-3 Filed 10/07/19 Page 2 of 13 .PagelD #: 6
i

enforcement, including: interviewing, drafting of reports, affidavits, and complaints and training
on search and seizure related issues. Upon completion of this program, your affiant then
completed ATF Special Agent Basic Training, which is a 15-week training program taught at the
ATF National Academy. This training covered investigative techniques and procedures relating
to alcohol, tobacco, firearms, explosives and arson related offenses. This training also included,
but was not limited to, investigative techniques and procedures relating to controlled substance
offenses. Your Affiant knows, from training and experience, that investigations involving the
illegal possession of firearms often involve the illegal possession, manufacturing, or distribution
of controlled substances. |
4. This Affidavit is intended to show only that there is sufficient probably cause for the
requested warrant and does not set forth all of my knowledge about this matter.
PROBABLE CAUSE
5. All of the information contained below is either personally known to the Affiant or, as
will be noted, has been provided by other law enforcement officers, named witnesses,
confidential sources, or was obtained through information which was previously subpoenaed or
seized.
6. The United States, including the Bureau of Alcohol, Tobacco, Firearms &
Explosives (ATF), is conducting a criminal investigation of Anthony A.
SHUSTER, JR. aka Anthony SHUSTER aka TINY who has violated Distribution
of More Than 50 grams of Methamphetamine, in violation of Title 21, United States
Code, Sections 841(a)(1) and 841(b)(1)(A); Distribution of More Than 5 grams of
Methamphetamine, in violation of Title 21, United States Code, Sections 841 (a)(1)

and 841(b)(1)(B); and Aiding and Abetting the Unlawful Transfer of a

 
Case 5:19-mj-00052-MJA Document 1-3. Filed 10/07/19 Page 3 of 13 PagelD #: 7

Machinegun, in violation of Title 18, United States Code, Sections 2, 922(0), and
924(a)(2).

7. On January 3, 2019, your affiant opened a firearms and drug trafficking
investigation on Anthony A. SHUSTER Jr. a/k/a Tiny. Your affiant opened this
investigation after receiving information from ATF Confidential Informant (CI)
#27350. The ATF Cl alleged that Mr. SHUSTER was engaging in the business of
selling crystal methamphetamine from his job site location in Pleasants County,
in the Northern Judicial District of West Virginia. The ATF CI also stated that
Mr. SHUSTER had previously shown him a rifle with an obliterated serial number
and that Mr. SHUSTER had offered it for sale and said he could get more firearms
like it. The ATF CI said that the rifle was at Mr. SHUSTER’s job site location in
Pleasants County, West Virginia. The ATF CI stated that MR. SHUSTER works
for Jay Bee Oil and Gas Inc, specifically located at an Oil and Gas Pad at 510
Gardner Cemetery Road, Friendly, WV. The ATF CI provided your affiant with
two phone numbers for Mr. SHUSTER; 304-476-2280 and 740-509-1101. The
ATF CI said that Mr. SHUSTER uses both phones, but primarily uses 304-476-
2280 (the Device to be searched) for criminal activity.

8. On January 10, 2019, your affiant and other ATF Special Agents led an
operation in which ATF CI #27350 planned to introduce an undercover ATF
Special Agent (hereinafter the UC) to Mr. SHUSTER. On this date, and a few
days prior, the ATF CI and Mr. SHUSTER exchanged several text messages
arranging the meeting. Mr. SHUSTER discussed the price and quantity of

crystal methamphetamine that he would sell to the UC on January 10, 2019.

 
Case 5:19-mj-00052-MJA Document 1-3 Filed 10/07/19 Page 4 of 13 PagelD #: 8
t

On the day of the planned meeting, Mr. SHUSTER postponed the meeting
with the UC and the ATF CI several times over several hours. Eventually, Mr.
SHUSTER texted the ATF CI and advised him to meet on the lease road for
the deal. Specifically Mr. SHUSTER texted, ‘““When I text you meet me on
the lease road but wait on me don’t ask about me, I only have 1 zip 1000 cash
[sic]”. Mr. SHUSTER was referring to the road leading back to the oil pad
where he worked. According to the ATF CI, “1 zip” referred to 1 ounce of
crystal methamphetamine. While the UC and the ATF CI were traveling to
the location requested by Mr. SHUSTER, Mr. SHUSTER called the ATF CI
and again postponed the meeting due to his boss being present at the oil pad.
Mr. SHUSTER used his cellular phone having number (304) 476-2280, to
communicate with the ATF CI.

9. On January 15, 2019, your affiant authorized ATF CI #27350 to make
recorded phone calls to Mr. SHUSTER at (304) 476-2280. In three recorded
phone calls, Mr. SHUSTER discusses the crystal methamphetamine and
firearms that he allegedly had for sale. Mr. SHUSTER told the ATF CI that
he bad a machine gun that he would sell for $5,000. Mr. SHUSTER also
purported that he had 47 “AR” type rifles and 20 ounces of crystal
methamphetamine that he wanted to sell. The ATF CI and Mr. SHUSTER
arranged a meeting for January 17, 2019, whereas Mr. SHUSTER planned to
sell several ounces of crystal methamphetamine to the UC.

10. On January 17, 2019, your affiant and other ATF Special Agents led an

operation in which ATF CI #27350 planned to introduce the UC to Mr.

 
Case 5:19-mj-00052-MJA. Document 1-3 Filed 10/07/19 Page 5 of 13 PagelD #: 9

SHUSTER. During the introduction meeting, Mr. SHUSTER planned to sale
crystal methamphetamine to the UC. Mr. SHUSTER arrived at the pre-
selected location, to meet with the UC and the ATF CI. Mr. SHUSTER
requested that the UC and the ATF CI follow him to another location. Mr.
SHUSTER led them to the parking lot of the Dairy Queen restaurant in
Ellenboro, WV. There, Mr. SHUSTER sold 83.94 grams of crystal
methamphetamine (DEA Lab Tested and Measured). Mr. SHUSTER gave
1.9612 grams of crystal methamphetamine (DEA Lab Tested and Measured)
to the ATF CI. During the transaction, Mr. SHUSTER discussed dealing
controlled substances and trafficking in firearms with the UC. On this day,
the ATF CI contacted Mr. SHUSTER via (304) 476-2280, Target Cell Phone.
Mr. SHUSTER provided details about meeting locations and gave estimated
times for his arrival using telephone # (304) 476-2280.

11. On January 23, 2019, your affiant received call detail records obtained through
a subpoena provided to AT&T for cellular number (304) 476-2280, Target
Cell Phone. AT&T returned with the requested information, which revealed
wireless subscriber information for (304) 476-2280, Target Cell Phone. The
financially liable party to the aforementioned number is Jay Bee Oil and Gas
Inc, 1720 Route 22 E, Union, NJ 07083. The user information for the
aforementioned number is listed as Anthony SHUSTER of 3570 Shields Hill
Road, Cairo, WV 26337, from 03/04/2014 — Current, IMSI:
310410095845748.

12. On January 30, 2019, ATF Special Agents of the Clarksburg Field Office and

 
Case 5:19-mj-00052-MJA Document 1-3 Filed 10/07/19 Page 6 of 13. PagelD #: 10

i

q
Wheeling Satellite Office led an operation in which the UC and ATF Cl
#27350 again met with Mr. SHUSTER in Ellenboro, WV. Your affiant was
not present on this date and the following is a summary of events provided to
your affiant through testimony by other ATF Special Agents present and
through written reports. On this date, the UC and CI #27350 met with Mr.
SHUSTER and Mr. SHUSTER’s wife, Amy Lambert-SHUSTER, in
Ellenboro, WV. Prior to the meeting, Mr. SHUSTER used Target Cell Phone
to convey details about the planned meeting. Mr. SHUSTER sold a machine
gun and 28.18 grams of crystal methamphetamine (DEA Lab Tested and
Measured) to the UC for $4,000. Mr. SHUSTER also provided the phone
number of the device to be searched, 304-476-2280, to the UC for future
conversations and drug/firearm transactions.

13. On February 4, 2019, ATF CI #27350 provided a text message photograph and
other information to your affiant. The ATF CI stated that Mr. SHUSTER sent
him a photograph of some vacuumed sealed bags of marijuana from the
device’s phone number. The ATF CI also spoke to Mr. SHUSTER using the
device’s phone number and said that he (Mr. SHUSTER) had received a 30-
pound shipment of marijuana from his Colorado source. Mr. SHUSTER
allegedly requested that the ATF CI help him (Mr. SHUSTER) sell the
marijuana.

14. On February 12, 2019, ATF CI #27350 made three recorded phone calls to

Mr. SHUSTER via the phone number of the device to be searched. Mr.

SHUSTER demanded that the UC pay $2,000, which Mr. SHUSTER stated

 
Case 5:19-mj-00052-MJA Document 1-3 Filed 10/07/19 Page 7 of 13 PagelD #: 11

{

4
was still owed to him from the machine gun and crystal methamphetamine
sale that occurred on January 30, 2019. Mr. SHUSTER demanded that the
ATF CI provide the UC’s home address so he (Mr. SHUSTER) could retrieve
his money.

15. On February 13, 2019, the UC received a text message from Mr. SHUSTER,
via the phone number of the device to be searched, and Mr. SHUSTER
requested that the UC use his other phone number, 740-509-1101, for future
communications. Provided the fact that device to be searched is a paid for and
provided to Mr. SHUSTER by Jay Bee Oil and Gas Inc., it is your affiant’s
belief that Mr. SHUSTER would continue to carry and use the device for
criminal activity, including the target offenses, as long as he is employed by
Jay Bee Oil and Gas Inc.

16. On February 21, 2019, your affiant applied for, and obtained, Federal Search
warrants, Case No.: 5:19 MJ 8 and 5:19 MJ 9, for the historical and prospective
location data associated with the device having telephone number (304) 476-
2280. To be noted, several subsequent search warrants were later obtained for
the prospective location data associated with the device having telephone
number (304) 476-2280.

17. On February 26, 2019, the UC spoke to Mr. SHUSTER on two occasions via
telephone #740-509-1101. The UC talked to Mr. SHUSTER about meeting
together the following day, to which Mr. SHUSTER enthusiastically agreed.
SHUSTER said he wanted to meet the UC’s “guy”, or boss, in order to discuss

becoming part of the “crew”, or main supplier of firearms. The UC invited

 
Case 5:19-mj-00052-MJA Document 1-3 Filed 10/07/19. Page 8 of 13 PagelD #: 12

Mr. SHUSTER to bring some handguns to the meeting, which would allegedly
occur the following day. Mr. SHUSTER told the UC that he would bring 100
handguns. Mr. SHUSTER said he did not require immediate payment for the
handguns and that the UC could take them, sell them, and pay him
(SHUSTER) back later. SHUSTER advised the UC that he (SHUSTER)
would be going on vacation to Gatlinburg, TN the following day, thus they
would have to meet early in the morning before he began traveling. In the
second phone call between the UC and Mr. SHUSTER that day, Mr.
SHUSTER asked the UC to meet him at the casino in Charleston, WV. The
phone call ended abruptly.

18. On February 27, 2019, Mr. SHUSTER did not meet the UC as planned the day
before. At approximately 1:30 pm, Mr. SHUSTER called the UC, via 740-
509-1101. Mr. SHUSTER apologized and said that he had issues that kept
him from meeting with the UC. Mr. SHUSTER. told the UC that he still
wanted to meet and that he (SHUSTER) had talked to his “boys” about
keeping the “box” for a while longer to give to the UC. The “box” Mr.
SHUSTER was referring to is believed to be a box containing an alleged large
number of handguns. Mr. SHUSTER told the UC that he (SHUSTER) still
wanted to conduct future firearm transactions with the UC.

19. On March 13, 2019, Mr. SHUSTER provided the UC with a new cell phone
number, 910-280-3429. Mr. SHUSTER asked the UC to contact him using
the new number, rather than the old number, 740-509-1101. Itis your affiant’s

training and experience that drug and firearm traffickers often change phones

 
Case 5:19-mj-00052-MJA Document 1-3. Filed 10/07/19. Page 9 of 13. PagelD #: 13

and phone numbers in order to evade law enforcement detection.

20. On March 15, 2019, ATF CI #27350 called Mr. SHUSTER and asked whether
he, SHUSTER, would be interested in meeting with him, the CI, and the UC
on March 18,2019. Mr. SHUSTER agreed to meet with the CI and UC. On
March 16, 2019, the CI made a recorded call to Mr. SHUSTER. = Mr.
SHUSTER, using code to speak about drugs, agreed to sale crystal
methamphetamine to the UC for $750 per ounce, if the UC purchased 16
ounces or more.

21. On March 18, 2019, Mr. SHUSTER did not meet with the UC and CI #27350
as previously planned. Mr. SHUSTER did however speak with the CI and
provided excuses for not making the planned meeting. Mr. SHUSTER told
the CI that he needed to go back home in order to get the “stuff”, referring to
firearms and crystal methamphetamine. Mr. SHUSTER told the CI that he
could meet with the CI and UC, later that same day or the following day. Mr.
SHUSTER told the CI that if they waited until the following day then his wife,
Amy Lambert-SHUSTER could bring the “stuff” out to the job site. The CI,
giving Mr. SHUSTER an out, told SHUSTER that if he was not in the game
anymore, i.e. not still selling firearms and crystal methamphetamine, it was
ok. SHUSTER reassured the CI that he was in fact still interested in the
transactions.

22. On September 4, 2019, Mr. SHUSTER and Amy LAMBERT-SHUSTER were
indicted by a Federal Grand Jury in Clarksburg, WV. A three-count indictment

was returned charging Mr. SHUSTER with distribution of more than 50 grams

 
Case 5:19-mj-00052-MJA Document 1-3. Filed 10/07/19 Page 10 of 13 PagelD #: 14

of methamphetamine, distribution of more than 5 grams of methamphetamine,
and unlawful transfer of a machinegun. Mrs. LAMBERT-SHUSTER was
charged with aiding and abetting the unlawful transfer of a machine gun.

23. On September 11, 2019, your affiant applied for and obtained a search warrant for
the residence where Mr. SHUSTER and Mrs. LAMBERT-SHUSTER reside,
15076 McConnellsville Road, Caldwell, Ohio. The warrant was executed on
September 21, 2019. Mr. SHUSTER and Mrs. LAMBERT-SHUSTER were both
present at the time the warrant was executed; both were arrested.

24, After Mr. SHUSTER’s arrest, your affiant read Mr. SHUSTER his Miranda rights
and Mr. SHUSTER agreed to answer some questions. Mr. SHUSTER admitted to
being an illegal user of/addicted to, crystal methamphetamine and cocaine. Mr.
SHUSTER also admitted to selling controlled substances as well as possessing and
transferring a machinegun. Mr. SHUSTER provided consent to search his
residence, truck, outbuilding, and the enclosed trailer parked in his yard. While
your affiant continued interviewing Mr. SHUSTER, other ATF Special Agents
commenced a search of the authorized areas. Areas authorized by the search
warrant obtained on September 11, 2019 and areas authorized by Mr. SHUSTER’s
consent.

25. While searching the residence, Special Agent Matthew Bassett encountered a
cellular telephone. It is standard/best practice to disconnect phones from their
network or put them in airplane mode, effectively suspending the ability for
suspects, or co-conspirators, to communicate or otherwise destroy/remove potential

evidence from mobile type devices. Special Agent Matthew Bassett was placing

 
Case 5:19-mj-00052-MJA Document 1-3 Filed 10/07/19 Page 11 of 13 PagelD # 15

the cellular telephone in airplane mode when a text message banner came across
the phone’s lock screen. The message read, “I’d give 100 a 0” from (740) 459-
0642. Special Agent Matthew Bassett immediately recognized this as likely being
conversation regarding the attempted purchase of controlled substances. The
cellular phone, more thoroughly described in Attachment A, had a label on the back
of the phone, which reads, “Shusta, Tony (910) 280-3429”. The cellular phone was
seized as evidence as part of the consent/search warrant.

26. On September 23, 2019, your affiant transported Mr. SHUSTER and Mrs.
LAMBERT-SHUSTER from the Noble County Jail to the Wheeling Federal
Building for their initial appearance. While transporting, Mr. SHUSTER gave
consent to search his cellular phone having phone number 304-476-2280. The
consent to search Mr. SHUSTER’s phone was documented in writing on a consent
to search form and was recorded on an audio recording device. Mr. SHUSTER
also provided the passcode for the cellular phone.

27. On the above-mentioned date, your affiant accessed Mr. SHUSTER’s phone in
order to obtain a telephone number requested by Mr. SHUSTER. The phone
number was for an individual that Mr. SHUSTER wished to call after his initial
appearance in order to secure transportation for he and his wife back to Caldwell,
Ohio from Wheeling, West Virginia. Your affiant also accessed Mr. SHUSTER’s
phone’s settings screen, which tells the phone’s identifying information. Your
affiant accessed this information for the purposes of properly identifying the phone
to be searched. The phone’s identifying information is as follows, iPhone 8, S/N:

F4HWMES5FIJC67, provider AT&T, phone number 304-476-2280.
Case 5:19-mj-00052-MJA Document 1-3 Filed 10/07/19 Page 12 of 13: PagelD #: 16

28. It is your affiant’s belief, through training and experience that the device described
in Attachment A will contain evidence of the distribution of controlled substances
and/or use of controlled substances by Mr. SHUSTER and possession of firearms,
constituting violations of Title 21, United States Code, Section 841(a)(1) and Title
18, United States Code, Section 922(0).

29, Based on your Affiant’s training and experience, users/possessors/dealers of controlled
substances routinely have and/or maintain information regarding their habits and transactions on
their cellular phones. This information is often found in text messages, voice messages, pictures,
and other applications used to communicate. Your Affiant is also aware that those who engage
in the trafficking of drugs often maintain one or more firearms close at hand for the purposes of
self-protection or protection of assets. Routinely, photographs of these firearms can be found on
the drug trafficker’s mobile devices.

30. A Device of this type will continue to hold the electronically stored information desired
indefinitely.

31. The Device is currently located at the ATF Field Office in Wheeling, WV. In my
training and experience, I know that the Device has been stored in a manner in which its contents
are, to the extent material to this investigation, in substantially the same state as they were when

the Device first came into the possession of ATF.

CONCLUSION
32. Your Affiant submits that there is probable cause to believe that a forensic examination
of the Device will reveal evidence, fruits, and instrumentalities of violations of Title 21, United

States Code, Section 841(a)(1) and violations of Title 18, United States Code, Section 922(0).

 
Case 5:19-mj-00052-MJA Document 1-3. Filed ees, Page 13 of 18 PagelD #: 17
}

33. I submit that this Affidavit supports probable cause for a search warrant authorizing the

examination of the Device to seek items described in Attachment B:

_ Respectfully submitted, WD /

TaiieT. Ca L. CampbelY
Special Agent, ATF

\e

Subscribed and sworn to before me this / day of October, 2019.

Michael J. Aloi ——
UNITED STATES MNOE OF WEST

NORTHERN DISTRICT OF

 

Bree
afk Cmrcleo kl + Luke Yee “
n Aes
An hs We ant MA ve 4 ~

 

 
